******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. VICTOR CRESPO
                 (SC 19242)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Robinson, Js.
      Argued December 1, 2014—officially released May 19, 2015

  Megan L. Weiss, assistant public defender, with
whom was Martin Zeldis, assigned counsel, for the
appellant (defendant).
   Leonard C. Boyle, deputy chief state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Nicholas J. Bove, Jr., senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   PALMER, J. The primary issue presented by this
appeal is whether General Statutes § 54-1c,1 which ren-
ders inadmissible ‘‘[a]ny . . . statement . . .
obtained from an accused person who has not been
presented to the first session of the court’’ following
his or her arrest, applies to a statement elicited from
an accused who, although not presented to the first
session of court, provided the statement before the
expiration of that first court session, when his present-
ment still would have been timely. The defendant, Victor
Crespo, was charged with one count each of the crimes
of carrying a pistol without a permit in violation of
General Statutes (Rev. to 2009) § 29-35 (a),2 having a
weapon in a motor vehicle without a permit in violation
of General Statutes (Rev. to 2009) § 29-38 (a), and pos-
session of an assault weapon in violation of General
Statutes (Rev. to 2009) § 53-202c (a). To establish the
defendant’s guilt with respect to these offenses, the
state relied, in part, on a written confession that the
defendant had given to the police following his arrest.
After a trial, the jury found the defendant guilty as
charged, and the trial court rendered judgment in accor-
dance with the jury verdict.3 The Appellate Court
affirmed the trial court’s judgment; State v. Crespo, 145
Conn. App. 547, 582, 76 A.3d 664 (2013); and we granted
the defendant’s petition for certification to appeal, lim-
ited to two issues. First, did the Appellate Court cor-
rectly conclude that the trial court properly rejected
the defendant’s claim under § 54-1c that he was entitled
to the suppression of his written statement because he
was not presented to the first session of the court and,
second, was the evidence sufficient to establish that he
had carried a pistol in violation of § 29-35 (a) even
though the pistol was discovered in the defendant’s
vehicle. See State v. Crespo, 310 Conn. 953, 953–54, 81
A.3d 1181 (2013). With respect to the first issue, we
agree with the Appellate Court and the trial court that
§ 54-1c did not bar the state’s use of the defendant’s
written statement because § 54-1c is inapplicable when,
as in the present case, the statement is elicited prior
to the expiration of the first session of court. With
respect to the second issue, we conclude that the evi-
dence was sufficient to support a jury finding that the
defendant carried the pistol in violation of § 29-35 (a).
We therefore affirm the judgment of the Appellate
Court.
   The opinion of the Appellate Court sets forth the
following relevant facts that the jury reasonably could
have found. ‘‘On January 18, 2010, at approximately
10:45 p.m., Officer Hugo Stern of the Bridgeport Police
Department received a tip from a confidential informant
(informant) that [he] had been approached by a man
(seller) in the parking lot of the T Market in [the city
of] Bridgeport offering to sell the informant an Uzi-type
pistol. The informant described the seller as a ‘Hispanic
male’ with a ‘[s]lender build, approximately [five foot,
seven inches tall], [wearing] a black jacket, blue jeans,
and . . . a multicolor knitted hat . . . .’ The informant
stated that the gun was wrapped in a black plastic
garbage bag. The informant told Stern that the seller
had removed the gun from a white van . . . [that] was
parked in the parking lot of the T Market.4 Armed with
this information, Stern called Officer Frank Delbouno
of the Bridgeport Police Department, requesting that
Delbouno meet him at the T Market. Stern arrived at
the T Market approximately ten minutes later to investi-
gate the informant’s tip.
  ‘‘Upon his arrival at the T Market, Stern immediately
saw the defendant standing a few feet away from a
white van, which was parked in the parking lot of the
T Market. Satisfied that the defendant matched the
informant’s description of the seller, Stern exited his
police cruiser, drew his weapon and ordered the defen-
dant to raise his hands; the defendant complied. After
conducting a patdown search of the defendant, which
did not produce any weapons, Stern ordered the defen-
dant to lie on the ground; the defendant again complied.
Thereafter, Delbouno arrived at the scene to provide
backup. Because the side door to the van was com-
pletely open, Stern was able to see a black plastic gar-
bage bag inside it, which was similar to that which the
informant had described. Stern ordered Delbouno to
seize the bag, which he did. Inside the bag, Delbouno
found a loaded, semiautomatic Uzi-type pistol.
   ‘‘While Delbouno was securing the gun, the defendant
volunteered, without interrogation, that the van ‘was
his vehicle . . . .’ Thereafter, Stern arrested the defen-
dant. After Stern placed the defendant in the backseat
of his police cruiser, the defendant voluntarily stated,
again unprompted by interrogation, that ‘he was holding
the weapon for Fats, who was supposed to meet him
later . . . in exchange for some heroin folds.’ The
informant subsequently appeared on the scene and
identified the defendant as the man who had attempted
to sell him the gun. The informant further confirmed
that the defendant’s van was the vehicle from which
the seller had retrieved the gun. The defendant was
then transported to Bridgeport police headquarters.
   ‘‘At approximately 10 a.m. the following morning,
January 19, 2010, Detective Paul Ortiz of the Bridgeport
Police Department approached the defendant and
asked him to make a statement. The defendant agreed
and executed a waiver of rights, at which time Ortiz
advised him of his Miranda5 rights. . . . The defendant
then provided a written statement to Ortiz in which he
stated that he had agreed to ‘hold the firearm’ in
exchange for heroin.’’ (Citation omitted; footnotes
altered.) State v. Crespo, supra, 145 Conn. App. 550–52.
  After the defendant was convicted of carrying a pistol
without a permit, having a weapon in a motor vehicle
without a permit, and possession of an assault weapon,
he appealed to the Appellate Court, claiming, inter alia,
that the trial court improperly had declined to suppress
his written statement to Ortiz in accordance with § 54-
1c and that the evidence was insufficient to support his
conviction of carrying a pistol without a permit.6 The
Appellate Court rejected these claims, and we granted
the defendant’s petition for certification to appeal, lim-
ited to those issues.
                             I
  We first address the defendant’s claim that, contrary
to the determination of the Appellate Court, the trial
court improperly denied his motion to suppress his
written statement to Ortiz pursuant to § 54-1c.7 We are
not persuaded by the defendant’s claim.8
   As we indicated, the defendant was arrested in the
late evening hours on Monday, January 18, 2010. The
defendant contends, and the state does not dispute,
that, under § 54-1c, he should have been ‘‘presented to
the first session of the court’’ after his arrest, which
was held on January 19, 2010. General Statutes § 54-
1c. The parties also agree that the defendant was not
presented in court until January 20, 2010. The defendant
claims that the written statement that he gave to Ortiz
at about 10 a.m. on January 19, 2010, was inadmissible
because the statute clearly and unambiguously provides
that ‘‘[a]ny . . . statement’’ made by a defendant who
has not been presented to the court in a timely manner
must be suppressed.9 (Emphasis added.) General Stat-
utes § 54-1c. The state contends that the suppression
remedy of § 54-1c applies only to statements that an
accused person makes after the time that the person
should have been presented in court pursuant to § 54-
1c. We agree with the state.
   The meaning of § 54-1c is a question of statutory
interpretation over which our review is plenary. See,
e.g., Thomas v. Dept. of Developmental Services, 297
Conn. 391, 399, 999 A.2d 682 (2010). ‘‘The process of
statutory interpretation involves the determination of
the meaning of the statutory language as applied to the
facts of the case, including the question of whether the
language does so apply. . . . In seeking to determine
[the] meaning [of a statute], General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered. . . . When a statute is not plain and unam-
biguous, we also look for interpretive guidance to the
legislative history and circumstances surrounding its
enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . . The test to determine ambiguity
is whether the statute, when read in context, is suscepti-
ble to more than one reasonable interpretation.’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.
   We begin our analysis with the language of the stat-
ute. Section 54-1c provides in relevant part that ‘‘[a]ny
. . . statement . . . obtained from an accused person
who has not been presented to the first session of the
court, or on the day specified for arraignment under
the provisions of section 54-1g . . . shall be inadmissi-
ble.’’ In the defendant’s view, although his written state-
ment to Ortiz was obtained before he should have been
presented in court, the statement nevertheless is inad-
missible because the statute clearly and unambiguously
refers to ‘‘any . . . statement . . . .’’ (Emphasis
added.) General Statutes § 54-1c. Because, however, the
phrase ‘‘who has not been presented to the first session
of the court, or on the day specified for arraignment
under the provisions of section 54-1g’’ modifies the term
‘‘an accused person,’’ the better reading of the statute
is that only a statement obtained from a person who,
at the time that the statement is obtained, ‘‘has not
been presented’’ to court in a timely manner, shall be
inadmissible. Put another way, because the legislature
used the past tense in the phrase ‘‘has not been pre-
sented,’’ this phrase evinces an intent that the violation
already must have occurred when the statement is
obtained in order for the statute to apply. Moreover,
under the interpretation urged by the defendant, the
phrase ‘‘has not been presented’’ effectively means ‘‘is
not presented,’’ and that is not the language that the
legislature used.
   Nevertheless, the defendant’s interpretation of the
statutory language is a plausible one, and, consequently,
the statute is not plain and unambiguous within the
meaning of § 1-2z.10 We therefore consider the legisla-
tive history of § 54-1c, the circumstances surrounding
its enactment, the legislative policy it was designed to
implement, and its relationship to existing legislation
and common-law principles governing the same general
subject matter. E.g., Thomas v. Dept. of Developmental
Services, supra, 297 Conn. 399. As the Appellate Court
noted in this case, ‘‘[t]he legislative history of § 54-1c
reveals that its purpose was to promote ‘the right of
the accused to have counsel, which would prevent the
police from incommunicado holding. That [is, the
police] would have the right for at least [twenty-four
hours] for proper interrogation of the accused, but
would have to present [the accused] to the Circuit Court
or to a Superior Court within the next court day.’11
10 H.R. Proc., Pt. 5, 1963 Sess., p. 1728, remarks of
Representative Robert J. Testo. Explaining the bill [that
became General Statutes (Cum. Supp. 1963) § 54-1c],
Representative Robert Satter stated: ‘It is a bill that
gives the [right] to counsel at the critical moment when
a person most needs counsel, namely at the point
[shortly after being] arrested, and where he is being
brought for an arraignment.’ Id., p. 1730. Speaking in
support of the bill, Representative F. Timothy McNa-
mara stated: ‘[T]his bill places the [s]tate of Connecticut
in line with the rules that the [f]ederal [c]ourts [have]
placed on the [f]ederal authorities.’ Id., p. 1732.’’ (Foot-
note added.) State v. Crespo, supra, 145 Conn. App.
564–65.
    Because § 54-1c was intended to embody then
existing federal rules, we look to those rules for inter-
pretive guidance. When § 54-1c was enacted in 1963;
see Public Acts 1963, No. 126, § 3; federal law required
in a wide variety of contexts that arrestees be presented
in court without delay. See, e.g., Mallory v. United
States, 354 U.S. 449, 451–52, 77 S. Ct. 1356, 1 L. Ed. 2d
1479 (1957) (rule 5 [a] of Federal Rules of Criminal
Procedure then in effect required officer who arrested
person to ‘‘take the arrested person without unneces-
sary delay before the nearest available commissioner or
before any other nearby officer empowered to commit
persons charged with offenses against the laws of the
United States’’ [internal quotation marks omitted]);
McNabb v. United States, 318 U.S. 332, 342–43, 63 S.
Ct. 608, 87 L. Ed. 819 (1943) (taking note of various
rules and statutes imposing ‘‘impressively pervasive
requirement of criminal procedure’’ that arrested per-
son be promptly taken before committing authority).
The purpose of this procedural requirement was to pre-
vent ‘‘those reprehensible practices known as the ‘third
degree’ which, though universally rejected as indefensi-
ble, still find their way into use. It aims to avoid all
the evil implications of secret interrogation of persons
accused of crime.’’ (Internal quotation marks omitted.)
Mallory v. United States, supra, 452–53; see McNabb v.
United States, supra, 344 (requirement that authorities
promptly must show legal cause for detaining arrested
person ‘‘outlaws easy but self-defeating ways in which
brutality is substituted for brains as an instrument of
crime detection’’); see also Corley v. United States, 556
U.S. 303, 308, 129 S. Ct. 1558, 173 L. Ed. 2d 443 (2009)
(‘‘the plain purpose of the requirement that prisoners
should promptly be taken before committing magis-
trates was to check resort by officers to secret interro-
gation of persons accused of crime’’ [internal quotation
marks omitted]); Corley v. United States, supra, 308
(‘‘delay for the purpose of interrogation is the epitome
of unnecessary delay’’ [internal quotation marks omit-
ted]). The remedy for a violation of this procedural rule
was ‘‘to render inadmissible incriminating statements
elicited from defendants during a period of unlawful
detention.’’ Mallory v. United States, supra, 453; cf.
McNabb v. United States, supra, 344–45. When, how-
ever, a confession was not the result of an illegal deten-
tion but was obtained under circumstances that did not
violate any legal right of the defendant, the subsequent
violation of the rule requiring prompt presentment did
not require suppression of the confession. See, e.g.,
United States v. Mitchell, 322 U.S. 65, 70, 64 S. Ct.
896, 88 L. Ed. 1140 (1944) (suppression of defendant’s
confession shortly after arrest was not required because
‘‘there was no disclosure induced by illegal detention
. . . [and] no evidence was obtained in violation of any
legal rights,’’ even though defendant subsequently was
held illegally for eight days before he was presented
for arraignment); see also Culombe v. Connecticut, 367
U.S. 568, 599 n.50, 81 S. Ct. 1860, 6 L. Ed. 2d 1037 (1961)
(‘‘confessions made during the period immediately fol-
lowing arrest and before delay becomes unlawful are
not to be excluded under [McNabb and Mallory]’’).
   Having reviewed the language of § 54-1c, its legisla-
tive history, and the principles of federal law that it
was intended to embody, we agree with the Appellate
Court that a statement is not inadmissible under the
statute merely because, after the statement was
obtained, the defendant was not presented in court
in a timely manner. The primary evil that § 54-1c was
intended to avoid is the lengthy detention of an accused
person without being presented in court for the purpose
of preventing the person from being advised of his con-
stitutional rights under the fifth and sixth amendments
and, ultimately, for the purpose of obtaining a confes-
sion from that person.12 We see no evidence to indicate
that the legislature intended to deprive the state of the
use of a voluntary, knowing and intelligent confession
that was not the product of such illegal conduct. Cf.
State v. Blackman, 246 Conn. 547, 553, 716 A.2d 101
(1998) (‘‘evidence must be suppressed if it is found to
be the fruit of prior police illegality’’ [emphasis added;
internal quotation marks omitted]); State v. Colvin, 241
Conn. 650, 657, 697 A.2d 1122 (1997) (evidence must
be suppressed when it was ‘‘in some sense the product
of illegal government activity’’ [emphasis added; inter-
nal quotation marks omitted]). Accordingly, the Appel-
late Court correctly determined that § 54-1c did not bar
the admissibility of the defendant’s statement when it
was obtained before the defendant should have been
presented in court.
                            II
   We next address the defendant’s claim that the evi-
dence was insufficient to establish that he carried a
pistol within the meaning of § 29-35 (a). Specifically, he
contends that the only evidence relating to the carrying
element of § 29-35 (a) was his statement that he was
holding a pistol for Fats and the fact that it was found
in his van. He further contends that there was ‘‘no testi-
mony, either contested or uncontested, that the weapon
was ever physically on the person of the defendant.’’
The state contends that Stern’s testimony that the defen-
dant told him that ‘‘he was holding this weapon for a
guy that he knew named Fats that he met in Greene
Homes,’’13 and the evidence that the pistol was found
in the defendant’s van, constituted sufficient evidence
to support the jury’s finding that the defendant had
carried the pistol.14 We agree with the state that the
evidence was sufficient for the jury to find that the
defendant had carried the pistol.
   The following additional facts and procedural history
are relevant to this claim. Stern testified at trial that
the defendant had stated to Stern at the time of his
arrest that ‘‘he was holding this weapon for a guy that
he knew named Fats that he met in Greene Homes . . .
building four. . . . [H]e was holding the weapon for
Fats, who was supposed to meet him later on . . . in
exchange for some heroin folds.’’ On the morning after
his arrest, the defendant gave a written statement to
Ortiz in which he stated that he owned the white van
in which the pistol had been found. He also stated that,
at approximately 6:30 p.m., presumably the previous
evening, Fats had asked him to hold the pistol for him in
exchange for heroin but that the defendant had become
impatient and gone to the T Market to see if the owner
of the market had any interest in the pistol.
   After the state rested its case, defense counsel moved
for a judgment of acquittal on the charge of carrying a
pistol without a permit on the ground that the state had
failed to prove beyond a reasonable doubt that the
defendant carried the pistol on his person. The trial
court denied the motion, explaining that ‘‘the state has
presented sufficient evidence . . . to meet its burden
of proving that [the defendant] at some point in time
did carry on his person a pistol without a permit . . .
and that he carried it in a place other than his home
or place of business.’’ The Appellate Court upheld the
trial court’s ruling, stating that ‘‘the jury reasonably
could have found that, in the course of holding the
pistol for Fats, as he repeatedly claimed to have done,
the defendant had carried the pistol [on] his person by
holding it in his hands and moving it from the Greene
[Homes residential complex] to the van and wrapping
it in a black plastic bag before placing it in the van.’’
State v. Crespo, supra, 145 Conn. App. 576.
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [finder of fact] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
  ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v.
Calabrese, 279 Conn. 393, 402–403, 902 A.2d 1044 (2006).
   As we indicated; see footnote 14 of this opinion; the
trial court in the present case instructed the jury that
the term ‘‘carry,’’ as used in § 29-35 (a), means ‘‘to have
or to bear upon or about one’s person.’’ It further
instructed the jury that ‘‘there must be proof that the
defendant had knowledge that he was knowingly car-
rying a pistol on his person’’ and that ‘‘knowing or
conscious contact with an item, albeit fleeting and
momentary, is sufficient to constitute possession.’’15 As
we also explained, the evidence showed that, after Stern
arrested the defendant, the defendant voluntarily stated
multiple times that Fats had given him the pistol at the
Greene Homes residential complex and that he was
‘‘holding’’ the pistol for Fats. In addition, the defendant’s
written statement indicated that he owned the van in
which the pistol was found, that he had become impa-
tient with Fats and that he had gone to the T Market
to see if the owner of the market was interested in the
pistol. This evidence reasonably supports a finding that
the defendant drove the van from the Greene Homes
residential complex to the T Market and that he knew
the pistol was in the van, which, in turn, would support
an inference that the defendant placed the pistol in the
van himself. Moreover, the evidence that the pistol was
in a black garbage bag at the time of the defendant’s
arrest would support a finding that either the pistol was
in the bag when the defendant received it from Fats,
in which case the jury reasonably could have inferred
that the defendant opened the bag to determine exactly
what was in it before deciding to offer the pistol to the
owner of the T Market, or that the pistol was not in
the bag when the defendant received it, in which case
the jury reasonably could have inferred that he must
have placed it in the bag himself. Accordingly, the jury
reasonably could have inferred from the evidence that
the defendant had placed the pistol in the van himself,
or at least that he had some physical contact with the
pistol at some point between the time that Fats asked
him to hold it and the time of the defendant’s arrest.
See, e.g., State v. Calabrese, supra, 279 Conn. 402 (‘‘[i]f
it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven’’ [internal quota-
tion marks omitted]). Although it is theoretically possi-
ble that someone other than the defendant placed the
pistol in the defendant’s van and that the defendant
never had even ‘‘fleeting and momentary’’ contact with
it during the four hours that he was holding it for Fats,
the jury was not required to accept a mere possible
hypothesis of innocence but was entitled to rely on its
common sense and experience in drawing inferences
from the evidence. See, e.g., State v. Sivri, 231 Conn.
115, 135, 646 A.2d 169 (1994) (once jury has determined
that ‘‘the hypothesis or hypotheses of innocence posed
by the defendant are no more than possible as opposed
to reasonable . . . that jury determination is entitled
to deference on appeal’’ [citation omitted; internal quo-
tation marks omitted]); see also State v. Winot, 294
Conn. 753, 768, 988 A.2d 188 (2010) (jury is entitled to
rely on common sense and experience). Accordingly,
the Appellate Court correctly determined that the
state’s evidence was sufficient to establish beyond a
reasonable doubt that the defendant had carried the
pistol in violation of § 29-35 (a).
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
    General Statutes § 54-1c provides: ‘‘Any admission, confession or state-
ment, written or oral, obtained from an accused person who has not been
presented to the first session of the court, or on the day specified for
arraignment under the provisions of section 54-1g, or who has not been
informed of such person’s rights as provided by section 54-1b or 54-64b,
shall be inadmissible.’’
  2
    General Statutes (Rev. to 2009) § 29-35 (a) provides in relevant part: ‘‘No
person shall carry any pistol . . . upon his or her person, except when
such person is within the dwelling house or place of business of such person,
without a permit to carry the same issued as provided in section 29-28. . . .’’
  Hereinafter, all references to § 29-35 are to the 2009 revision.
  3
    The trial court imposed a total effective sentence of ten years impris-
onment.
  4
    Stern testified at trial that the informant had told him that ‘‘an individual
at the T Market . . . showed him a weapon described as [an] Uzi type.’’
Stern further explained that the individual ‘‘brought [the informant] to the
back of the store and had a weapon in a black plastic garbage bag,’’ and
that the individual ‘‘opened up the . . . garbage bag and showed [the infor-
mant] the Uzi type weapon.’’ Finally, Stern testified that the informant was
at the scene of the arrest and positively identified the defendant as the person
who had showed him the weapon. Stern’s testimony about the informant’s
statements to him was the only evidence presented to the jury concerning
the defendant’s actions between the time that he arrived at the T Market
and the time of his arrest. The court, however, issued the following limiting
instruction with respect to this testimony: ‘‘That evidence is hearsay and is
not admitted to prove anything that the . . . informant said is true, and
you may not consider that testimony in any way whatsoever as proof that
the defendant is guilty of any part of any of the crimes charged. That
testimony was allowed for the limited purpose of explaining why . . . Stern
did what he said he did on [January 18, 2010], for example, why he went
to the location in question and why he acted in the manner described by
his other testimony, but not why he arrested [the defendant].’’ Thus, the
jury could not consider Stern’s testimony about what the informant told
him as proof of the defendant’s guilt.
   5
     Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
   6
     In the Appellate Court, the defendant also claimed that the trial court
improperly had denied his motion (1) to suppress evidence related to his
possession of the pistol because the police lacked probable cause to search
his van; State v. Crespo, supra, 145 Conn. App. 553; (2) to suppress his oral
statement to Stern on the ground that Stern’s testimony was unreliable; see
id., 560–61; (3) for the disclosure of the identity of the informant; id., 566–67;
and (4) for a mistrial on the ground of alleged judicial misconduct stemming
from the trial court’s criticism of defense counsel before the jury. Id., 576.
The Appellate Court rejected all of these claims, and the defendant has not
renewed them on appeal to this court.
   7
     The defendant did not claim in the trial court that the oral statement
that he gave to Stern at the time of his arrest also should be suppressed
pursuant to § 54-1c. Having failed to raise that claim in the trial court, the
defendant has not raised it on appeal.
   8
     As the Appellate Court noted in its decision, although the defendant
raised his claim pursuant to § 54-1c in the trial court, that court did not
articulate the basis for its rejection of that claim. See State v. Crespo, supra,
145 Conn. App. 562 n.7. The Appellate Court concluded that the claim was
reviewable because it involved a pure question of law and that the record
was adequate for review. Id. The state does not challenge that conclusion
on appeal to this court.
   9
     The Appellate Court concluded that § 54-1c renders a defendant’s state-
ment inadmissible both when the statement was obtained after the time
that the defendant should have been presented to court and when the
statement was obtained before that time but the process of obtaining it
caused a delay in presentment, such that the defendant was not presented
to the first session of the court. State v. Crespo, supra, 145 Conn. App. 566
n.8. The Appellate Court also stated that ‘‘the defendant has not raised a
claim that Ortiz’ interrogation of him led ultimately to the failure of the
state to present him to the court for arraignment in accordance with § 54-
1c.’’ Id. On appeal to this court, the defendant does not dispute that he did
not raise this claim in the Appellate Court. The defendant does dispute,
however, the state’s contention that the defendant gave his statement to
Ortiz ‘‘well before’’ the time that he should have been presented in court.
He contends, contrary to the state, that the evidence shows that it is likely
that the process of obtaining the written statement prevented his present-
ment in court on January 19, 2010. Because the defendant failed to raise
this claim distinctly in the trial court, however, it was not preserved for
review. Moreover, because there is no factual finding with respect to this
issue, the record is inadequate for review.
   10
      The defendant notes that, in State v. Vollhardt, 157 Conn. 25, 38, 244
A.2d 601 (1968), we indicated that the language of General Statutes (Cum.
Supp. 1963) § 54-1c is ‘‘clear and unambiguous . . . .’’ The defendant in
Vollhardt had claimed that the intent of General Statutes (Cum. Supp. 1963)
§ 54-1c and General Statutes (Cum. Supp. 1963) § 54-1b, which required
that a defendant be advised of certain constitutional rights at the time of
arraignment, before being ‘‘put to plea,’’ was ‘‘to render inadmissible any
confession obtained prior to warning the accused of his constitutional rights
and that, as such, they represent[ed] a codification of the requirements of
Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 [1966]
. . . .’’ State v. Vollhardt, supra, 38. We disagreed and concluded that the
purpose of the statutes was ‘‘to ensure that an accused is presented before
the session of the Circuit Court next held . . . .’’ Id., 39. Thus, Vollhardt
did not involve the issue presented in this case. A statute may be clear and
unambiguous as applied in one context but not in another. Cf. Lexington
Ins. Co. v. Lexington Healthcare Group, Inc., 311 Conn. 29, 42, 84 A.3d
1167 (2014) (‘‘[the] court’s determination that [a contract] term . . . was
unambiguous, in the specific context of the case that was before it, [was]
not dispositive of whether the term is clear in the context of a wholly
different matter’’).
    11
       Although Representative Testo stated that § 54-1c allowed the police to
hold an accused person for ‘‘at least’’ twenty-four hours before presentment,
it is clear that, unless the arrest occurs shortly before or during the weekend,
the police are allowed to hold an accused person only up to twenty-four
hours, as the circumstances of the present case reflect.
    12
       We note that McNabb and Mallory were decided before the United States
Supreme Court issued its decision in Miranda v. Arizona, 384 U.S. 436, 86
S. Ct. 1602, 16 L. Ed. 2d 694 (1966), when it was quite possible that an
accused person who was being detained in jail pending presentment in court
would not have been advised of his constitutional rights to remain silent
and to be represented by an attorney. Since the court’s decision in Miranda,
there has been less reason for concern that police will delay presentment
in order to prevent an accused person from being advised of those rights.
We recognize, however, that § 54-1c makes a statement obtained after the
accused person should have been presented in court inadmissible regardless
of whether the person has been advised of his rights in accordance with
Miranda. We further recognize that, even if an accused person has been
advised of his constitutional rights, and even if the purpose of delaying
presentment was not to obtain a confession, a lengthy detention without
being presented in court for arraignment is unlawful, in and of itself. See,
e.g., General Statutes § 54-1g. We conclude only that, when a confession
was obtained before the accused person should have been presented in
court, § 54-1c does not provide a remedy for a subsequent, unlawful delay
in presentment.
    13
       Charles F. Greene Homes is a residential complex located in Bridgeport.
    14
       The state further claims that, under State v. Hopes, 26 Conn. App. 367,
374–75, 602 A.2d 23, cert. denied, 221 Conn. 915, 603 A.2d 405 (1992), proof
that the pistol was within the defendant’s dominion and control in an unse-
cured area in his van, while the van was in a public place, was sufficient
to establish that he was carrying the pistol on his person. See id., 375 (to
establish that defendant carried pistol in violation of § 29-35 [a], state must
prove that firearm was ‘‘within the defendant’s control or dominion in a
public area’’). According to the state, this interpretation is consistent with
the language of § 29-35 (a) implicitly providing that having an unsecured
pistol in a motor vehicle is within the scope of the conduct prohibited by
the statute. See General Statutes (Rev. to 2009) § 29-35 (a) (identifying
limited circumstances under which pistol may be transported in motor
vehicle). The state makes no claim, however, that it requested that the trial
court instruct the jury in this regard. Instead, the trial court instructed the
jury that the term ‘‘carry’’ in § 29-35 (a) means ‘‘to have or to bear upon or
about one’s person.’’ In addition, the court instructed the jury that ‘‘there
must be proof that the defendant had knowledge that he was knowingly
carrying a pistol on his person’’ and that ‘‘knowing or conscious contact
with an item, albeit fleeting and momentary, is sufficient to constitute posses-
sion.’’ The jury reasonably could have understood these instructions to mean
that it was required to find that the defendant had some physical contact
with the pistol in order to find him guilty under § 29-35 (a). In such circum-
stances, our review of the defendant’s claim of evidentiary insufficiency is
limited to the theory on which the case was submitted to the jury.
    15
       We express no opinion as to whether this instruction is a correct state-
ment of the requirements of § 29-35 (a).